339 So. 2d 1070 (1976)
In re Charles Edwin BALENTINE
v.
STATE of Alabama.
Ex parte Charles Edwin Balentine.
SC 2100.
Supreme Court of Alabama.
December 3, 1976.
*1071 John C. McKelvey and Rodney B. Slusher, Florence, for petitioner.
None for the State.
SHORES, Justice.
Petition of Charles Edwin Balentine for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Balentine v. State, 339 So. 2d 1063.
WRIT DENIED.
HEFLIN, C.J., and MADDOX, FAULKNER and BEATTY, JJ., concur.